Title: To John Adams from François Adriaan Van der Kemp, July 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld July 1820—


As you will not wait in bestowing your kindnesses, till I arrive at Montezillo, you must permit me to give you my cordial thanks for this renewed proof of frendship—If well, then I leave my family—half of August—and hope to See you befor, the end of that month. I Shall be at mrs Eliot’s about the 21—if I come Safe as far at Cambridge.—
Saturday we were unexpectedly visited by mr Dwight Miss C. Eliot and miss Storrow—This was a delightful gratification to your frend—although they returned that Same evening to Utica—But what pleasures last long in this life? and this was pure, without a Single bitter drop—even not by our departure—we Should See another again.—what a Spring of consolation—of joyfull hope!—my Dear Adams! we Shall See us again—and we Shall See once again—who were as rivetted to our hearts—what a delightful topick—The departed worthies prepared for us the road—we will be faithful—cheerful on our post, till we are discharged.—
I Shall again before my departure have finished 3 vol. more—and—I have the prospect—of obtaining from the archives of the king of the Netherlands—through the intercession of a frend—all Such papers, as are here wanting—If I Succeed—and my frend does not doubt it, then I Shall have deserved the thanks of our State, even if I did not obtain these—and the first is enough. The great difficulty was—the expences—unavoidable—my frend—once in wealth—could now not bear these—no more than I—unsolicited—David Parish offered his unlimited assistance—may I not indulge a little pride—in possessing Such frends—
Did you hear of the unrelenting exertions of Anglo Mayo—in ransacking the Libraries in Italy—I wish our Brittish and American worthies would press his Steps—ammense treasures are there yet hidden and in Germany too—The fragments of Livy—published in 773 were valuable—but Mayo did more He is known by his discoveries from the Ambrosian Library, but it Surpasses it yet, what he did as Bibliothecary of the Vatican Library—and well—all the lost books of Cicero R.P. 300 pag. in Fol. in two columns—with Sumptuous initials—though the ms—in part is covered with writings of a Latter date—a part only Seems to be mutilated—the name of cicero is conspicuous at the head—while the titles of each Book are placed in the margin the 3, 4 and 5 Book of the correspondence of Tronton with Marcus Aurelius—of which he published the two first before at milan—
Fragments of Symmachus—
Unpublished Sybelline Books—the greek text written with the Latin translation—one the history of the world to August—one of August to Sevenes and the third to Valerianus and Gallienus—
Why did your worthy Everit not Stop at the vatican and humbled him Self before his Holiness—and kissed his toe, even if he had done it as clumsily as Rabelais—who knows—or the Holy Father—touched by the condescension of a Yankee—of his cast, might have been prompted to present this Relique of Cicero to A John de Montezillo—
God bless you and yours and favour me with / the continuance of your honoured frendship—till your last / I cannot but remain / your obliged friend!


Fr. Adr. vander Kemp




